LEWIS, J.
We have for review Garbutt v. LaFarnara, 754 So.2d 727 (Fla. 2d DCA 1999), in which we accepted review based on the certification by the district court of a question of great public importance.1 We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We have recently addressed issues similar to those posed in the certified question. See Murphy v. International Robotic Systems, Inc., 766 So.2d 1010 (Fla.2000). Therefore, we remand the cause to the district court for reconsideration in light of our opinion in Murphy. We decline to address other collateral issues.
It is so ordered.
WELLS, C.J., and SHAW and HARDING, JJ., concur.
PARIENTE, J., concurs in result only with an opinion, in which ANSTEAD and QUINCE, JJ., concur.

. The district court certified the following question:
TO PRESERVE ERROR, IS A CONTEMPORANEOUS OBJECTION REQUIRED FOR EACH INSTANCE OF IMPROPER ARGUMENT OR CAN THE ISSUE BE PRESERVED BY A MOTION FOR MISTRIAL BEFORE THE CASE IS SUBMITTED TO THE JURY?